Ludeling, C. J.
The information, filed in this case on the eighth •of November, 1869, charged the defendant with having stolen a horse on or about the first day of January, 1863. He was convicted and ■sentenced, and he has appealed. There was no motion to quash the information, no bill of exceptions taken during the progress of the trial, no motion in arrest of judgment, nor formal assignment of errors on the face of the record.
But upon the authority of the cases of State v. Henderson and State v. Conner, 13 An. 486 and 489, which favor the liberty of the citizen, we feel it to be our duty to entertain the appeal.
It is not charged that the prisoner had fled from justice, or that the ■crime was not discovered or denounced until within one year before the information was filed. Except under these circumstances, the law prescribes that “no person shall be prosecuted, tried or punished for any offense, willful murder, arson, robbery, forgery and counterfeiting *434excepted, unless tlie indictment or presentment for the same be found or exhibited within one 3rear next after the offense shall be done or committed,” etc. Revised Statutes of 1870, p. 195, § 980.
The conviction was on an information which is clearly insufficient,, as more than one year had elapsed between the commission of the offense and the prosecution.
It is therefore ordered that the verdict of the jury be sot aside, and. that the judgment of the district court be arrested.